 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8
      UNITED STATES OF AMERICA,                  NO. CR10-103RAJ
 9
                                    Plaintiff,
10                                               ORDER DENYING
                       v.                        DEFENDANT’S MOTION FOR
11                                               RELEASE PENDING APRIL 4, 2019
12                                               DISPOSITION HEARING
      SEBASTIAN LARRY LUBERS,
13                              Defendant.
14

15          THIS MATTER has come before the Court upon Defendant Sebastian Larry
16   Lubers’ Motion for Release Pending April 4, 2019 Disposition Hearing. The Court,
17   having considered the motion, the government’s opposition, and the files and

18   records in this case, hereby

19          ORDERS that Defendant’s Motion for Release Pending April 4, 2019
     Disposition Hearing (Dkt. #214) is DENIED.
20
          DATED this 19th day of March, 2019.
21

22

23

24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26


      ORDER DENYING MOTION
      FOR RELEASE PENDING 4/4/2019 HEARING – 1
